       Case 2:18-cr-00579-GJP Document 293 Filed 03/05/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                             CRIMINAL ACTION
                                                      NO. 18-00579-3
ISIAH ULMER


                                     ORDER

      AND NOW, this 5th day of March 2021, upon consideration of Isiah Ulmer’s pro

se Motion for Compassionate Release, (ECF 283), the Government’s Response, (ECF

285), and Ulmer’s Motion for Appointment of Counsel, (ECF 290), it is ORDERED that

the Motions are DENIED.

                                            BY THE COURT:



                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.




                                        1
